Memorandum by the court:
This application is not made in fom required by the miles which prescribe that such application shall be made by a eounselor-at-law and in open court on affidavit or petition verified by affidavit. The court cannot undertake to consider these informal applications made orally and by students themselves at all sorts of times and places, and the proper conduct *941of the business of the court requires that matters of this kind shall be brought up in a regular and formal way.
Any application to be made in this case should be made on the opening day of the October term, and by a counselor-at-law, based upon papers drawn and submitted in due form.